Citation Nr: 1219030	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-14 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for syncope, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness (claimed as sinus headaches).


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2002 to July 2005, including service in the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2009, the Veteran testified before the undersigned Veterans Law Judge during a Travel  Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

In June 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a November 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determinations previously entered.  The case was then returned to the Board for further appellate review.

In the June 2010 Remand, the Board referred the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for tinnitus, which was raised by the Veteran's accredited representative in a March 2010 Informal Hearing Presentation.  It does not appear from a review of the claims file that the RO has taken any action with respect to this informal claim.  The Board does not have jurisdiction over this issues, as it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board again refers the claim to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater of operations from April 2003 to April 2004.    

2.  Resolving all doubt in the Veteran's favor, the Veteran's syncope is related to her military service.

3.  Resolving all doubt in the Veteran's favor, the Veteran's headache disorder is related to her military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for syncope, to include as due to an undiagnosed illness, have been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2011).

2.  The criteria for service connection for headaches, to include as due to an undiagnosed illness, have been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCCA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result or be of assistance to this inquiry.  

In the decision below, the Board grants the claims of service connection for syncope and headaches.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria for Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

The Veteran's available service personnel records indicate that she served in Iraq from April 2003 to April 2004 and was awarded the Iraq Campaign Medal.  Thus, she is considered to be a Persian Gulf Veteran.

Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for (1) a Persian Gulf Veteran who (2) exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; which (3) became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 71 Fed. Reg. 75669, 75672 (Dec. 18, 2006); 38 C.F.R. § 3.317(a)(1).

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a).  "'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification."  38 C.F.R. § 3.317(a)(2).  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms.  Id.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

A medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.  A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi- symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Factual Background

The Veteran maintains that she currently has syncope and headache disorders that are related to her military service.  She claims that symptomatology related to these disorders began while she was on active duty; she reports that she experienced syncopal symptomatology and headaches during her service in Iraq.  According to the Veteran, she has experienced a continuity of syncopal symptomatology and headaches ever since her separation from the military.   

The service treatment records associated with the claims file document the Veteran's reports of symptomatology related to her syncope disorder.  These records include her December 2002 report of passing out after giving blood; she was diagnosed with fainting (light-headed).  A May 2004 service treatment record documents her report of recurrent dizziness that worsened with physical activity.  The Veteran reported having similar problems during her service in Iraq.  She underwent a physical examination and was diagnosed with "NN lightheadedness."  The Veteran reiterated her report of experiencing dizziness, fainting, and lightheadedness on a December 2004 post-deployment health report.  The April 2005 separation report of medical examination is negative for a diagnosed syncope disorder.

With regards to the headache disorder, the Veteran's service treatment records include her November 2004 report of experiencing headaches during her deployment to Iraq.  The April 2005 separation report of medical examination shows that a neurologic examination of the Veteran was negative.

Following her discharge from the military, the Veteran underwent a VA general examination in November 2006 to assess her claimed syncope and headache disorders.  She reported experiencing recurrent headaches since June 2003, with a frequency of approximately two times per week.  Following a clinical examination, the Veteran was diagnosed with chronic myofacial headaches.  No opinion was provided regarding the etiology of this diagnosis.  The examination did not include any reports or assessments related to the claimed syncope disorder.

Private treatment records dated in August 2008 further document the Veteran's reports of dizziness, blurred vision, and lightheadedness.  This was noted to have occurred during a panic attack.  Following a physical examination, the Veteran was diagnosed with generalized anxiety disorder and was referred for a neurology consult.  The Veteran's private physician predicted that they would be unable to find anything that adequately explained the Veteran's issues, as he believed that she was actually having panic attacks and probably depression.

The claims file includes a September 2008 letter from private physician G.C.M, M.D., which shows that the Veteran underwent a neurology examination following complaints of dizziness and migraines.  The Veteran reported having episodes of dizziness approximately once a month for the previous six months.  She also stated that she experienced lightheadedness and headaches.  Dr. G.C.M. indicated that the Veteran underwent a physical examination and concluded that the Veteran was dealing with a migraine syndrome.  He further stated that some of the symptoms of dizziness appeared to be prodrome or aura of migraine.  The physician did not comment as to the etiology of the Veteran's conditions.  

In an April 2009 letter, the Veteran's private physician relayed that the Veteran was diagnosed with migraine cephalgia, probably ocular migraine, in October 2008, after presenting with complaints of dizziness, an inability to focus, and head pressure.

The Veteran reiterated her contention that service connection is warranted for her syncope and headache disorders during the September 2009 Travel Board hearing.  She described her syncope episodes, which she stated her doctor had labeled as panic attacks.  Although the Veteran testified that she was currently service-connected for PTSD, she denied that her syncopal episodes were related to her psychiatric disability.  As proof, she reported that her syncopal symptomatology was unprovoked and was sometimes alleviated with her consumption of foods and beverages containing sugar.  The Veteran also reported that she was exposed to gases and fumes during her service in Iraq, which she has attributed to her current headache disorder.  

As directed by the June 2010 Remand, the Veteran underwent a VA examination in August 2010 to assess her claimed disorders.  The examiner noted her review of the claims file.  The Veteran reported that she first developed headaches while serving in Iraq, and that her symptoms continued following her separation from the military.  Her headaches were not associated with dizziness or syncopal episodes.  The examiner noted that the Veteran had been diagnosed with migraine syndrome.  The Veteran underwent a clinical examination, after which she was diagnosed with chronic, recurrent headaches of an unclear etiology.  The examiner commented that although the claims file showed that the Veteran went to Sick Bay on numerous occasions, she was unable to identify any complaints of headaches during the Veteran's active duty service.  According to her review, the first documentation of the Veteran's headaches was shown in the November 2006 VA examination report.  Based on this, the examiner opined that the Veteran's recurrent headaches were not service connected.

During the August 2010 examination, the Veteran reported having syncopal episodes that began in 2002.  She also reported experiencing these episodes during her service in Iraq and as recently as one week prior to the examination.     Following a clinical examination, the Veteran was diagnosed with syncopal episodes, by history.  The examiner noted that the Veteran was seen on several occasions while on active duty for nausea, vomiting, dizziness, and blurry vision and that she was diagnosed with lightheadedness.  She also noted that the Veteran sought treatment for her continuing symptomatology following her separation from the military.  Therefore, the examiner opined that it was as likely as not that the Veteran's current syncopal episodes were related to her military service.

In June 2011, the RO requested an addendum opinion from the August 2010 examiner for additional information regarding the frequency of the Veteran's syncopal symptomatology and to clarify the opinion regarding the etiology of her headache disorder.  Specifically, the RO highlighted that the Veteran filed a claim for a headache disorder within a year of her discharge from the military and that she was a Gulf War Veteran.  The RO requested that the August 2010 examiner address whether the Veteran's headaches were aggravated by her syncopal episodes or by her service-connected PTSD.

The August 2010 VA examiner provided further clarification as to her previous opinions in an July 2011 addendum report.  The examiner indicated that she reviewed the claims file again, as well as the August 2010 examination report.  She acknowledged her previous favorable opinion relating the Veteran's syncopal episodes to her military service.  However, she highlighted that there was no documentation in the claims file of a witnessed syncopal episode.  She summarized that the diagnosis of syncopal episodes and their relationship to the Veteran's military service was based entirely on the Veteran's history.  

With regards to the Veteran's headache disorder, the VA examiner reiterated that she was unable to diagnose the etiology of the Veteran's headaches during the August 2010 examination.  She stated that the Veteran's service treatment records were negative for documented reports of headaches and that the Veteran was not diagnosed with migraine syndrome until after her discharge.  The examiner again opined that the Veteran's recurrent headaches were unrelated to her military service.

Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claims for service connection for syncope and headaches will be granted on this basis.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

With respect to the Veteran's syncopal episodes and headaches, the Board has considered that neurological signs and symptoms and headaches are listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection.  38 U.S.C.A. § 1117(g)(6); 38 C.F.R. § 3.317(b)(7).

In addition, the Board notes that the Veteran is a Persian Gulf Veteran.  Furthermore, the Board finds that syncopal episodes and headaches are the type of symptomatology that a layperson can competently observe and report.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   The Veteran has consistently reported experiencing syncopal episodes and headaches ever since her military service, as documented in her service and post-military medical records.  Thus, the Veteran's reports of syncope episodes and headaches that began in service and that have continued until the present are credible and probative.  Moreover, the Board observes that while the Veteran has been diagnosed with migraine headaches, her headaches themselves and her syncopal episodes have never been attributed to a specific or principal diagnosed disability.  Indeed, the August 2010 VA examiner concluded that the Veteran's headache disorder was of an unknown etiology.  Given this, the Board has resolved all doubt in the Veteran's favor and concludes that service connection is warranted for the syncope and headache disorders under 38 C.F.R. § 3.317.

The Board acknowledges that the August 2010 VA examiner essentially highlighted in the July 2011 addendum report that the Veteran's syncopal episodes were unwitnessed and their relationship to service was entirely based on the Veteran's reported history.  The Board does not find this observation to be the most probative evidence of record regarding whether service connection is warranted.  Indeed, the August 2010 VA examiner's reliance on the lack of a corroborating witness in formulating her statement against the claim goes against VA regulations and relevant case law providing that lay evidence is sufficient to establish an in-service occurrence and nexus.  As explained above, the Court has explicitly rejected the requirement of documentation of an in-service incurrence in order to grant service connection where there is competent and credible lay evidence to support the in-service occurrence of a disease or injury.  See e.g. Davidson, 581 F.3d at 1313 (rejecting view lay person is not competent to provide testimony regarding nexus); see also Barr, 21 Vet. App. at 307 (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  To require witnesses to the Veteran's in-service syncopal episodes would run afoul to VA regulations and case law, and essentially place an additional requirement on the Veteran to have witnesses to corroborate her in-service accounts.  As such, the Board does not find the July 2011 addendum opinion to be probative in this instance.

Similarly, the Board recognizes the VA examiner's August 2010 and July 2011 opinions that the Veteran's headache disorder was not related to her military service.  In this regard, the Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Here, the Board finds the examiner's opinion contradictory, as earlier in the opinion the examiner concluded that the etiology of the Veteran's headaches was unknown.  The examiner's opinion is also flawed in her reliance on the absence of documented reports of headaches in the service treatment records to provide her opinion against the claim.  Lastly, the Board notes that in actuality the examiner's reliance in this instance is inaccurate, as the Veteran's November 2004 service treatment record documents her report of headaches during her service in Iraq.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Given this, the Board finds that the VA examiner's opinion that the Veteran's headaches are not related to service lacks probative value and does not provide affirmative evidence against the claim.

Therefore, as the medical and lay evidence of record contains complaints of syncopal episodes and headaches, no specific diagnosis or etiology has been rendered with regard to these complaints, the Veteran is a Persian Gulf War Veteran, and there is no affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War, the Board will resolve all reasonable doubt in favor of the Veteran and grant the claims for service connection for syncope and headaches as due to an undiagnosed illness under 38 C.F.R. § 3.317.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain additional medical opinions or providing the Veteran with an additional medical examination.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  Accordingly, the claims for service connection for syncope and headaches are granted.



ORDER

Service connection for syncope is granted, subject to the laws and regulations governing monetary awards.

Service connection for headaches is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


